Exhibit 10.2

REGISTRATION RIGHTS AGREEMENT

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of October 26,
2020, is made and entered into by and among Lux Health Tech Acquisition Company,
a Delaware corporation (the “Company”), Lux Encore Sponsor, LP, a Delaware
limited partnership (the “Sponsor”), and the undersigned parties listed under
Holder on the signature pages hereto (each such party, together with the Sponsor
and any person or entity who hereafter becomes a party to this Agreement
pursuant to Section 5.02 of this Agreement, a “Holder” and collectively the
“Holders”).

RECITALS

WHEREAS, the Company and the Sponsor have entered into that certain Securities
Subscription Agreement, dated as of September 4, 2020 (the “Subscription
Agreement”), pursuant to which the Sponsor purchased an aggregate of 8,625,000
shares (the “Founder Shares”) of the Company’s Class B common stock, par value
$0.0001 per share;

WHEREAS, the Founder Shares are convertible into shares of the Company’s Class A
common stock, par value $0.0001 per share (the “Common Stock”), on the terms and
conditions provided in the Company’s second amended and restated certificate of
incorporation;

WHEREAS, the Company and the Sponsor have entered into that certain Private
Placement Warrants Purchase Agreement, dated as of October 23, 2020, pursuant to
which the Sponsor agreed to purchase an aggregate of 5,333,333 warrants (or up
to 5,933,333 warrants if the over-allotment option in connection with the
Company’s initial public offering is exercised in full) (the “Private Placement
Warrants”), in a private placement transaction occurring simultaneously with the
closing of the Company’s initial public offering, each Private Placement Warrant
entitling the holder to purchase one share of Common Stock at an exercise price
of $11.50 per share; and

WHEREAS, the Company and the Holders desire to enter into this Agreement,
pursuant to which the Company shall grant the Holders certain registration
rights with respect to certain securities of the Company, as set forth in this
Agreement.

NOW, THEREFORE, in consideration of the representations, covenants and
agreements contained herein, and certain other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties
hereto, intending to be legally bound, hereby agree as follows:

ARTICLE I.

DEFINITIONS

Section 1.01Definitions. The terms defined in this Article I shall, for all
purposes of this Agreement, have the respective meanings set forth below:

“Adverse Disclosure” shall mean any public disclosure of material non-public
information, which disclosure, in the good faith judgment of the Chief Executive
Officer or principal financial officer of the Company, after consultation with
counsel to the Company, (i) would be required to be made in any Registration
Statement or Prospectus in order for the applicable Registration Statement or
Prospectus not to contain any untrue statement of a material fact or omit to
state a material fact necessary to make the statements contained therein (in the
case of any prospectus and any preliminary prospectus, in the light of the
circumstances under which they were made) not misleading, (ii) would not be
required to be made at such time if the Registration Statement were not being
filed, and (iii) the Company has a bona fide business purpose for not making
such information public.

 

--------------------------------------------------------------------------------

 

“Agreement” shall have the meaning given in the Preamble.

“Board” shall mean the Board of Directors of the Company.

“Business Combination” shall mean any merger, capital stock exchange, asset
acquisition, stock purchase, reorganization or other similar business
combination with one or more businesses, involving the Company.

“Commission” shall mean the Securities and Exchange Commission.

“Common Stock” shall have the meaning given in the Recitals hereto.

“Company” shall have the meaning given in the Preamble.

“Demand Registration” shall have the meaning given in subsection 2.01(a).

“Demanding Holder” shall have the meaning given in subsection 2.01(a).

“Exchange Act” shall mean the Securities Exchange Act of 1934, as it may be
amended from time to time.

“Form S-1” shall have the meaning given in subsection 2.01(a).

“Form S-3” shall have the meaning given in subsection 2.03.

“Founder Shares” shall have the meaning given in the Recitals hereto and shall
be deemed to include the shares of Common Stock issuable upon conversion
thereof.

“Founder Shares Lock-up Period” shall mean, with respect to the Founder Shares,
the period ending on the earlier of (A) one (1) year after the completion of the
Company’s initial Business Combination or (B) upon completion of the Company’s
initial Business Combination, (x) if the last reported sale price of the Common
Stock equals or exceeds $12.00 per share (as adjusted for stock splits, stock
dividends, reorganizations, recapitalizations and the like) for any twenty (20)
trading days within any thirty (30)‑trading day period commencing at least 150
days after the Company’s initial Business Combination or (y) the date on which
the Company completes a liquidation, merger, capital stock exchange,
reorganization or other similar transaction after the Company’s initial Business
Combination that results in all of the Company’s stockholders having the right
to exchange their shares of Common Stock for cash, securities or other property.

“Holder” or “Holders” shall have the meaning given in the Preamble.

“Insider Letters” shall mean those certain letter agreements, dated as of
October 26, 2020, by and among the Company, the Sponsor and each of the
Company’s officers, directors and director nominees.

“Maximum Number of Securities” shall have the meaning given in subsection
2.01(d).

“Misstatement” shall mean an untrue statement of a material fact or an omission
to state a material fact required to be stated in a Registration Statement or
Prospectus, or necessary to make the statements in a Registration Statement or
Prospectus in the light of the circumstances under which they were made not
misleading.



--------------------------------------------------------------------------------

 

“Permitted Transferees” shall mean any person or entity to whom a Holder of
Registrable Securities is permitted to transfer such Registrable Securities
prior to the expiration of the Founder Shares Lock-up Period or Private
Placement Lock-up Period, as the case may be, under the Insider Letters and any
other applicable agreement between such Holder and the Company, and to any
transferee thereafter.

“Piggyback Registration” shall have the meaning given in subsection 2.02(a).

“Private Placement Lock-up Period” shall mean, with respect to Private Placement
Warrants that are held by the initial purchasers of such Private Placement
Warrants or their Permitted Transferees, and any shares of Common Stock issued
or issuable upon the exercise or conversion of the Private Placement Warrants
and that are held by the initial purchasers of the Private Placement Warrants or
their Permitted Transferees, the period ending thirty (30) days after the
completion of the Company’s initial Business Combination.

“Private Placement Warrants” shall have the meaning given in the Recitals
hereto.

“Prospectus” shall mean the prospectus included in any Registration Statement,
as supplemented by any and all prospectus supplements and as amended by any and
all post-effective amendments and including all material incorporated by
reference in such prospectus.

“Registrable Security” shall mean (a) the shares of Common Stock issued or
issuable upon the conversion of any Founder Shares, (b) the Private Placement
Warrants (including any shares of Common Stock issued or issuable upon the
exercise of any such Private Placement Warrants), (c) any outstanding shares of
Common Stock or any other equity security (including the shares of Common Stock
issued or issuable upon the exercise of any other equity security) of the
Company held by a Holder as of the date of this Agreement, (d) any equity
securities (including the shares of Common Stock issued or issuable upon the
exercise of any such equity security) of the Company issuable upon conversion of
any working capital loans in an amount up to $1,500,000 made to the Company by a
Holder, and (e) any other equity security of the Company issued or issuable with
respect to any such shares of Common Stock by way of a stock dividend or stock
split or in connection with a combination of shares, recapitalization, merger,
consolidation or reorganization; provided, however, that, as to any particular
Registrable Security, such securities shall cease to be Registrable Securities
when: (A) a Registration Statement with respect to the sale of such securities
shall have become effective under the Securities Act and such securities shall
have been sold, transferred, disposed of or exchanged in accordance with such
Registration Statement; (B) such securities shall have been otherwise
transferred, new certificates for such securities not bearing a legend
restricting further transfer shall have been delivered by the Company and
subsequent public distribution of such securities shall not require registration
under the Securities Act; (C) such securities shall have ceased to be
outstanding; (D) such securities may be sold without registration pursuant to
Rule 144 promulgated under the Securities Act (or any successor rule promulgated
thereafter by the Commission) (but with no volume or other restrictions or
limitations); or (E) such securities have been sold to, or through, a broker,
dealer or underwriter in a public distribution or other public securities
transaction.

“Registration” shall mean a registration effected by preparing and filing a
registration statement or similar document in compliance with the requirements
of the Securities Act, and the applicable rules and regulations promulgated
thereunder, and such registration statement becoming effective.

“Registration Expenses” shall mean the out-of-pocket expenses of a Registration,
including, without limitation, the following:

 

(a)

all registration and filing fees (including fees with respect to filings
required to be made with the Financial Industry Regulatory Authority, Inc.) and
any securities exchange on which the Common Stock is then listed;



--------------------------------------------------------------------------------

 

 

(b)

fees and expenses of compliance with securities or blue sky laws (including
reasonable and customary fees and disbursements of counsel for the Underwriters
in connection with blue sky qualifications of Registrable Securities);

 

(c)

printing, messenger, telephone and delivery expenses;

 

(d)

reasonable fees and disbursements of counsel for the Company;

 

(e)

reasonable fees and disbursements of all independent registered public
accountants of the Company incurred specifically in connection with such
Registration; and

 

(f)

reasonable fees and expenses of one (1) legal counsel selected by the
majority-in-interest of the Demanding Holders initiating a Demand Registration
to be registered for offer and sale in the applicable Registration.

“Registration Statement” shall mean any registration statement under the
Securities Act that covers the Registrable Securities pursuant to the provisions
of this Agreement, including the Prospectus included in such registration
statement, amendments (including post-effective amendments) and supplements to
such registration statement, and all exhibits to and all material incorporated
by reference in such registration statement.

“Requesting Holder” shall have the meaning given in subsection 2.01(a).

“Securities Act” shall mean the Securities Act of 1933, as amended from time to
time.

“Sponsor” shall have the meaning given in the Preamble hereto.

“Underwriter” shall mean a securities dealer who purchases any Registrable
Securities as principal in an Underwritten Offering and not as part of such
dealer’s market-making activities.

“Underwritten Registration” or “Underwritten Offering” shall mean a Registration
in which securities of the Company are sold to an Underwriter in a firm
commitment underwriting for distribution to the public.

ARTICLE II.

REGISTRATIONS

Section 2.01Demand Registration.

 

(a)

Request for Registration. Subject to the provisions of subsection 2.01(d) and
Section 2.04 hereof, at any time and from time to time on or after the date the
Company consummates the Business Combination, the Holders of at least a majority
in interest of the then-outstanding number of Registrable Securities (the
“Demanding Holders”) may make a written demand for Registration of all or part
of their Registrable Securities, which written demand shall describe the amount
and type of securities to be included in such Registration and the intended
method(s) of distribution thereof (such written demand a “Demand Registration”).
The Company shall, within ten (10) days of the Company’s receipt of the Demand
Registration, notify, in writing, all other Holders of Registrable Securities of
such demand, and each Holder of Registrable Securities who thereafter wishes to
include all or a portion of such Holder’s Registrable Securities in a
Registration pursuant to a Demand Registration (each such Holder that includes
all or a portion of such Holder’s Registrable Securities in such Registration, a
“Requesting Holder”) shall so notify the Company, in



--------------------------------------------------------------------------------

 

 

writing, within five (5) days after the receipt by the Holder of the notice from
the Company. Upon receipt by the Company of any such written notification from a
Requesting Holder(s) to the Company, such Requesting Holder(s) shall be entitled
to have their Registrable Securities included in a Registration pursuant to a
Demand Registration and the Company shall effect, as soon thereafter as
practicable, but not more than forty-five (45) days immediately after the
Company’s receipt of the Demand Registration, the Registration of all
Registrable Securities requested by the Demanding Holders and Requesting Holders
pursuant to such Demand Registration. Under no circumstances shall the Company
be obligated to effect more than an aggregate of three (3) Registrations
pursuant to a Demand Registration under this subsection 2.01(a) with respect to
any or all Registrable Securities; provided, however, that a Registration shall
not be counted for such purposes unless a Form S-1 or any similar long-form
registration statement that may be available at such time (“Form S-1”) has
become effective and all of the Registrable Securities requested by the
Requesting Holders to be registered on behalf of the Requesting Holders in such
Form S‑1 Registration have been sold, in accordance with Section 3.01 of this
Agreement.

 

(b)

Effective Registration. Notwithstanding the provisions of subsection 2.01(a)
above or any other part of this Agreement, a Registration pursuant to a Demand
Registration shall not count as a Registration unless and until (i) the
Registration Statement filed with the Commission with respect to a Registration
pursuant to a Demand Registration has been declared effective by the Commission
and (ii) the Company has complied with all of its obligations under this
Agreement with respect thereto; provided, further, that if, after such
Registration Statement has been declared effective, an offering of Registrable
Securities in a Registration pursuant to a Demand Registration is subsequently
interfered with by any stop order or injunction of the Commission, federal or
state court or any other governmental agency the Registration Statement with
respect to such Registration shall be deemed not to have been declared
effective, unless and until, (x) such stop order or injunction is removed,
rescinded or otherwise terminated, and (y) a majority-in-interest of the
Demanding Holders initiating such Demand Registration thereafter affirmatively
elect to continue with such Registration and accordingly notify the Company in
writing, but in no event later than five (5) days, of such election; provided,
further, that the Company shall not be obligated or required to file another
Registration Statement until the Registration Statement that has been previously
filed with respect to a Registration pursuant to a Demand Registration becomes
effective or is subsequently terminated.

 

(c)

Underwritten Offering. Subject to the provisions of subsection 2.01(d) and
Section 2.04 hereof, if a majority-in-interest of the Demanding Holders so
advise the Company as part of their Demand Registration that the offering of the
Registrable Securities pursuant to such Demand Registration shall be in the form
of an Underwritten Offering, then the right of such Demanding Holder or
Requesting Holder (if any) to include its Registrable Securities in such
Registration shall be conditioned upon such Holder’s participation in such
Underwritten Offering and the inclusion of such Holder’s Registrable Securities
in such Underwritten Offering to the extent provided herein. All such Holders
proposing to distribute their Registrable Securities through an Underwritten
Offering under this subsection 2.01(c) shall enter into an underwriting
agreement in customary form with the Underwriter(s) selected for such
Underwritten Offering by the majority-in-interest of the Demanding Holders
initiating the Demand Registration.



--------------------------------------------------------------------------------

 

 

(d)

Reduction of Underwritten Offering. If the managing Underwriter or Underwriters
in an Underwritten Registration pursuant to a Demand Registration, in good
faith, advises the Company, the Demanding Holders and the Requesting Holders (if
any) in writing that the dollar amount or number of Registrable Securities that
the Demanding Holders and the Requesting Holders (if any) desire to sell, taken
together with all other Common Stock or other equity securities that the Company
desires to sell and the Common Stock, if any, as to which a Registration has
been requested pursuant to separate written contractual piggy-back registration
rights held by any other stockholders who desire to sell, exceeds the maximum
dollar amount or maximum number of equity securities that can be sold in the
Underwritten Offering without adversely affecting the proposed offering price,
the timing, the distribution method, or the probability of success of such
offering (such maximum dollar amount or maximum number of such securities, as
applicable, the “Maximum Number of Securities”), then the Company shall include
in such Underwritten Offering, as follows: (i) first, the Registrable Securities
of the Demanding Holders and the Requesting Holders (if any) (pro rata based on
the respective number of Registrable Securities that each Demanding Holder and
Requesting Holder (if any) has requested be included in such Underwritten
Registration and the aggregate number of Registrable Securities that the
Demanding Holders and Requesting Holders have requested be included in such
Underwritten Registration (such proportion is referred to herein as “Pro Rata”))
that can be sold without exceeding the Maximum Number of Securities; (ii)
second, to the extent that the Maximum Number of Securities has not been reached
under the foregoing clause (i), Common Stock or other equity securities that the
Company desires to sell, which can be sold without exceeding the Maximum Number
of Securities; and (iii)third, to the extent that the Maximum Number of
Securities has not been reached under the foregoing clauses (i) and (ii), Common
Stock or other equity securities of other persons or entities that the Company
is obligated to register in a Registration pursuant to separate written
contractual arrangements with such persons and that can be sold without
exceeding the Maximum Number of Securities.

 

(e)

Demand Registration Withdrawal. A majority-in-interest of the Demanding Holders
initiating a Demand Registration or a majority-in-interest of the Requesting
Holders (if any), pursuant to a Registration under subsection 2.01(a) shall have
the right to withdraw from a Registration pursuant to such Demand Registration
for any or no reason whatsoever upon written notification to the Company and the
Underwriter or Underwriters (if any) of their intention to withdraw from such
Registration prior to the effectiveness of the Registration Statement filed with
the Commission with respect to the Registration of their Registrable Securities
pursuant to such Demand Registration. Notwithstanding anything to the contrary
in this Agreement, the Company shall be responsible for the Registration
Expenses incurred in connection with a Registration pursuant to a Demand
Registration prior to its withdrawal under this subsection 2.01(e).

Section 2.02Piggyback Registration.

 

(a)

Piggyback Rights. If, at any time on or after the date the Company consummates a
Business Combination, the Company proposes to file a Registration Statement
under the Securities Act with respect to an offering of equity securities, or
securities or other obligations exercisable or exchangeable for, or convertible
into equity securities, for its own account or for the account of stockholders
of the Company (or by the Company and by the stockholders of the Company
including, without limitation, pursuant to Section 2.01 hereof), other than a
Registration Statement (i) filed in connection with any employee stock option or
other benefit plan, (ii) for an exchange offer or offering of securities solely
to the



--------------------------------------------------------------------------------

 

 

Company’s existing stockholders, (iii) for an offering of debt that is
convertible into equity securities of the Company or (iv) for a dividend
reinvestment plan, then the Company shall give written notice of such proposed
filing to all of the Holders of Registrable Securities as soon as practicable
but not less than ten (10) days before the anticipated filing date of such
Registration Statement, which notice shall (A) describe the amount and type of
securities to be included in such offering, the intended method(s) of
distribution, and the name of the proposed managing Underwriter or Underwriters,
if any, in such offering, and (B) offer to all of the Holders of Registrable
Securities the opportunity to register the sale of such number of Registrable
Securities as such Holders may request in writing within five (5) days after
receipt of such written notice (such Registration a “Piggyback Registration”).
The Company shall, in good faith, cause such Registrable Securities to be
included in such Piggyback Registration and shall use its best efforts to cause
the managing Underwriter or Underwriters of a proposed Underwritten Offering to
permit the Registrable Securities requested by the Holders pursuant to this
subsection 2.02(a) to be included in a Piggyback Registration on the same terms
and conditions as any similar securities of the Company included in such
Registration and to permit the sale or other disposition of such Registrable
Securities in accordance with the intended method(s) of distribution thereof.
All such Holders proposing to distribute their Registrable Securities through an
Underwritten Offering under this subsection 2.02(a) shall enter into an
underwriting agreement in customary form with the Underwriter(s) selected for
such Underwritten Offering by the Company.

 

(b)

Reduction of Piggyback Registration. If the managing Underwriter or Underwriters
in an Underwritten Registration that is to be a Piggyback Registration, in good
faith, advises the Company and the Holders of Registrable Securities
participating in the Piggyback Registration in writing that the dollar amount or
number of shares of Common Stock that the Company desires to sell, taken
together with (i) the shares of Common Stock, if any, as to which Registration
has been demanded pursuant to separate written contractual arrangements with
persons or entities other than the Holders of Registrable Securities hereunder,
(ii) the Registrable Securities as to which registration has been requested
pursuant to Section 2.02 hereof, and (iii) the shares of Common Stock, if any,
as to which Registration has been requested pursuant to separate written
contractual piggy-back registration rights of other stockholders of the Company,
exceeds the Maximum Number of Securities, then:

 

(i)

If the Registration is undertaken for the Company’s account, the Company shall
include in any such Registration (A) first, Common Stock or other equity
securities that the Company desires to sell, which can be sold without exceeding
the Maximum Number of Securities; (B) second, to the extent that the Maximum
Number of Securities has not been reached under the foregoing clause (A), the
Registrable Securities of Holders exercising their rights to register their
Registrable Securities pursuant to subsection 2.02(a) hereof, Pro Rata, which
can be sold without exceeding the Maximum Number of Securities; and (C) third,
to the extent that the Maximum Number of Securities has not been reached under
the foregoing clauses (A) and (B), Common Stock, if any, as to which
Registration has been requested pursuant to written contractual piggyback
registration rights of other stockholders of the Company, which can be sold
without exceeding the Maximum Number of Securities;



--------------------------------------------------------------------------------

 

 

(ii)

If the Registration is pursuant to a request by persons or entities other than
the Holders of Registrable Securities, then the Company shall include in any
such Registration (A) first, Common Stock or other equity securities, if any, of
such requesting persons or entities, other than the Holders of Registrable
Securities, which can be sold without exceeding the Maximum Number of
Securities; (B) second, to the extent that the Maximum Number of Securities has
not been reached under the foregoing clause (A), the Registrable Securities of
Holders exercising their rights to register their Registrable Securities
pursuant to subsection 2.02(a), pro rata based on the number of Registrable
Securities that each Holder has requested be included in such Underwritten
Registration and the aggregate number of Registrable Securities that the Holders
have requested to be included in such Underwritten Registration, which can be
sold without exceeding the Maximum Number of Securities;(C) third, to the extent
that the Maximum Number of Securities has not been reached under the foregoing
clauses (A) and (B), Common Stock or other equity securities that the Company
desires to sell, which can be sold without exceeding the Maximum Number of
Securities; and (D) fourth, to the extent that the Maximum Number of Securities
has not been reached under the foregoing clauses (A),(B) and (C), Common Stock
or other equity securities for the account of other persons or entities that the
Company is obligated to register pursuant to separate written contractual
arrangements with such persons or entities, which can be sold without exceeding
the Maximum Number of Securities.

 

(c)

Piggyback Registration Withdrawal. Any Holder of Registrable Securities shall
have the right to withdraw from a Piggyback Registration for any or no reason
whatsoever upon written notification to the Company and the Underwriter or
Underwriters (if any) of his, her or its intention to withdraw from such
Piggyback Registration prior to the effectiveness of the Registration Statement
filed with the Commission with respect to such Piggyback Registration. The
Company (whether on its own good faith determination or as the result of a
request for withdrawal by persons pursuant to separate written contractual
obligations) may withdraw a Registration Statement filed with the Commission in
connection with a Piggyback Registration at any time prior to the effectiveness
of such Registration Statement. Notwithstanding anything to the contrary in this
Agreement, the Company shall be responsible for the Registration Expenses
incurred in connection with the Piggyback Registration prior to its withdrawal
under this subsection 2.02(c).

 

(d)

Unlimited Piggyback Registration Rights. For purposes of clarity, any
Registration effected pursuant to Section 2.02 hereof shall not be counted as a
Registration pursuant to a Demand Registration effected under Section 2.01
hereof.

Section 2.03Registrations on Form S-3. The Holders of Registrable Securities may
at any time, and from time to time, request in writing that the Company,
pursuant to Rule 415 under the Securities Act (or any successor rule promulgated
thereafter by the Commission), register the resale of any or all of their
Registrable Securities on Form S-3 or any similar short form registration
statement that may be available at such time (“Form S-3”); provided, however,
that the Company shall not be obligated to effect such request through an
Underwritten Offering. Within five (5) days of the Company’s receipt of a
written request from a Holder or Holders of Registrable Securities for a
Registration on Form S-3, the Company shall promptly give written notice of the
proposed Registration on Form S-3 to all other Holders of Registrable
Securities, and each Holder of Registrable Securities who thereafter wishes to
include all or a portion of such Holder’s Registrable Securities in such
Registration on Form S-3 shall so notify the Company, in writing, within ten
(10) days after the receipt by the Holder of the notice from the Company. As
soon as practicable thereafter, but not more than twelve (12) days after the
Company’s initial receipt of



--------------------------------------------------------------------------------

 

such written request for a Registration on Form S-3, the Company shall register
all or such portion of such Holder’s Registrable Securities as are specified in
such written request, together with all or such portion of Registrable
Securities of any other Holder or Holders joining in such request as are
specified in the written notification given by such Holder or Holders; provided,
however, that the Company shall not be obligated to effect any such Registration
pursuant to Section 2.03 hereof if (i) a Form S-3 is not available for such
offering; or (ii) the Holders of Registrable Securities, together with the
Holders of any other equity securities of the Company entitled to inclusion in
such Registration, propose to sell the Registrable Securities and such other
equity securities (if any) at any aggregate price to the public of less than
$10,000,000.

Section 2.04Restrictions on Registration Rights. If (A) during the period
starting with the date sixty (60) days prior to the Company’s good faith
estimate of the date of the filing of, and ending on a date one hundred and
twenty (120) days after the effective date of, a Company initiated Registration
and provided that the Company has delivered written notice to the Holders prior
to receipt of a Demand Registration pursuant to subsection 2.01(a) and it
continues to actively employ, in good faith, all reasonable efforts to cause the
applicable Registration Statement to become effective; (B) the Holders have
requested an Underwritten Registration and the Company and the Holders are
unable to obtain the commitment of underwriters to firmly underwrite the offer;
or (C) in the good faith judgment of the Board such Registration would be
seriously detrimental to the Company and the Board concludes as a result that it
is essential to defer the filing of such Registration Statement at such time,
then in each case the Company shall furnish to such Holders a certificate signed
by the Chairman of the Board stating that in the good faith judgment of the
Board it would be seriously detrimental to the Company for such Registration
Statement to be filed in the near future and that it is therefore essential to
defer the filing of such Registration Statement. In such event, the Company
shall have the right to defer such filing for a period of not more than thirty
(30) days; provided, however, that the Company shall not defer its obligation in
this manner more than once in any 12-month period. Notwithstanding anything to
the contrary contained in this Agreement, no Registration shall be effected or
permitted and no Registration Statement shall become effective, with respect to
any Registrable Securities held by any Holder, until after the expiration of the
Founder Shares Lock‑Up Period or the Private Placement Lock-Up Period, as the
case may be.

ARTICLE III.

COMPANY PROCEDURES

Section 3.01General Procedures. If at any time on or after the date the Company
consummates a Business Combination the Company is required to effect the
Registration of Registrable Securities, the Company shall use its best efforts
to effect such Registration to permit the sale of such Registrable Securities in
accordance with the intended plan of distribution thereof, and pursuant thereto
the Company shall, as expeditiously as possible:

 

(a)

prepare and file with the Commission as soon as practicable a Registration
Statement with respect to such Registrable Securities and use its reasonable
best efforts to cause such Registration Statement to become effective and remain
effective until all Registrable Securities covered by such Registration
Statement have been sold;



--------------------------------------------------------------------------------

 

 

(b)

prepare and file with the Commission such amendments and post-effective
amendments to the Registration Statement, and such supplements to the
Prospectus, as may be requested by the Holders or any Underwriter of Registrable
Securities or as may be required by the rules, regulations or instructions
applicable to the registration form used by the Company or by the Securities Act
or rules and regulations thereunder to keep the Registration Statement effective
until all Registrable Securities covered by such Registration Statement are sold
in accordance with the intended plan of distribution set forth in such
Registration Statement or supplement to the Prospectus or are no longer
outstanding;

 

(c)

prior to filing a Registration Statement or Prospectus, or any amendment or
supplement thereto, furnish without charge to the Underwriters, if any, and the
Holders of Registrable Securities included in such Registration, and such
Holders’ legal counsel, copies of such Registration Statement as proposed to be
filed, each amendment and supplement to such Registration Statement (in each
case including all exhibits thereto and documents incorporated by reference
therein), the Prospectus included in such Registration Statement (including each
preliminary Prospectus), and such other documents as the Underwriters and the
Holders of Registrable Securities included in such Registration or the legal
counsel for any such Holders may reasonably request in order to facilitate the
disposition of the Registrable Securities owned by such Holders; provided, that
the Company will not have any obligation to provide any document pursuant to
this clause that is available on the Commission’s EDGAR system;

 

(d)

prior to any public offering of Registrable Securities, use its reasonable best
efforts to (i) register or qualify the Registrable Securities covered by the
Registration Statement under such securities or “blue sky” laws of such
jurisdictions in the United States as the Holders of Registrable Securities
included in such Registration Statement (in light of their intended plan of
distribution) may request and (ii) take such action necessary to cause such
Registrable Securities covered by the Registration Statement to be registered
with or approved by such other governmental authorities as may be necessary by
virtue of the business and operations of the Company and do any and all other
acts and things that may be necessary or advisable to enable the Holders of
Registrable Securities included in such Registration Statement to consummate the
disposition of such Registrable Securities in such jurisdictions; provided,
however, that the Company shall not be required to qualify generally to do
business in any jurisdiction where it would not otherwise be required to qualify
or take any action to which it would be subject to general service of process or
taxation in any such jurisdiction where it is not then otherwise so subject;

 

(e)

cause all such Registrable Securities to be listed on each securities exchange
or automated quotation system on which similar securities issued by the Company
are then listed;

 

(f)

provide a transfer agent or warrant agent, as applicable, and registrar for all
such Registrable Securities no later than the effective date of such
Registration Statement;

 

(g)

advise each seller of such Registrable Securities, promptly after it shall
receive notice or obtain knowledge thereof, of the issuance of any stop order by
the Commission suspending the effectiveness of such Registration Statement or
the initiation or threatening of any proceeding for such purpose and promptly
use its reasonable best efforts to prevent the issuance of any stop order or to
obtain its withdrawal if such stop order should be issued;



--------------------------------------------------------------------------------

 

 

(h)

at least five (5) days prior to the filing of any Registration Statement or
Prospectus or any amendment or supplement to such Registration Statement or
Prospectus or any document that is to be incorporated by reference into such
Registration Statement or Prospectus, furnish a copy thereof to each seller of
such Registrable Securities or its counsel;

 

(i)

notify the Holders at any time when a Prospectus relating to such Registration
Statement is required to be delivered under the Securities Act, of the happening
of any event as a result of which the Prospectus included in such Registration
Statement, as then in effect, includes a Misstatement, and then to correct such
Misstatement as set forth in Section 3.04 hereof;

 

(j)

permit a representative of the Holders, the Underwriters, if any, and any
attorney or accountant retained by such Holders or Underwriter to participate,
at each such person’s own expense, in the preparation of the Registration
Statement, and cause the Company’s officers, directors and employees to supply
all information reasonably requested by any such representative, Underwriter,
attorney or accountant in connection with the Registration; provided, however,
that such representatives or Underwriters enter into a confidentiality
agreement, in form and substance reasonably satisfactory to the Company, prior
to the release or disclosure of any such information;

 

(k)

obtain a “cold comfort” letter from the Company’s independent registered public
accountants in the event of an Underwritten Registration, in customary form and
covering such matters of the type customarily covered by “cold comfort” letters
as the managing Underwriter may reasonably request, and reasonably satisfactory
to a majority-in-interest of the participating Holders;

 

(l)

on the date the Registrable Securities are delivered for sale pursuant to such
Registration, obtain an opinion, dated such date, of counsel representing the
Company for the purposes of such Registration, addressed to the Holders, the
placement agent or sales agent, if any, and the Underwriters, if any, covering
such legal matters with respect to the Registration in respect of which such
opinion is being given as the Holders, placement agent, sales agent, or
Underwriter may reasonably request and as are customarily included in such
opinions and negative assurance letters, and reasonably satisfactory to a
majority-in-interest of the participating Holders;

 

(m)

in the event of any Underwritten Offering, enter into and perform its
obligations under an underwriting agreement, in usual and customary form, with
the managing Underwriter of such Underwritten Offering;

 

(n)

make available to its security holders, as soon as reasonably practicable, an
earnings statement covering the period of at least twelve (12) months beginning
with the first day of the Company’s first full calendar quarter after the
effective date of the Registration Statement which satisfies the provisions of
Section 11(a) of the Securities Act and Rule 158 thereunder (or any successor
rule promulgated thereafter by the Commission);

 

(o)

if the Registration involves the Registration of Registrable Securities
involving gross proceeds in excess of $50,000,000, use its reasonable best
efforts to make available senior executives of the Company to participate in
customary “road show” presentations that may be reasonably requested by the
Underwriter in any Underwritten Offering; and

 

(p)

otherwise, in good faith, cooperate reasonably with, and take such customary
actions as may reasonably be requested by the Holders, in connection with such
Registration.



--------------------------------------------------------------------------------

 

Section 3.02Registration Expenses. The Registration Expenses of all
Registrations shall be borne by the Company. It is acknowledged by the Holders
that the Holders shall bear all incremental selling expenses relating to the
sale of Registrable Securities, such as Underwriters’ commissions and discounts,
brokerage fees, Underwriter marketing costs and, other than as set forth in the
definition of “Registration Expenses,” all reasonable fees and expenses of any
legal counsel representing the Holders.

Section 3.03Requirements for Participation in Underwritten Offerings. No person
may participate in any Underwritten Offering for equity securities of the
Company pursuant to a Registration initiated by the Company hereunder unless
such person (a) agrees to sell such person’s securities on the basis provided in
any underwriting arrangements approved by the Company and (b) completes and
executes all customary questionnaires, powers of attorney, indemnities, lock‑up
agreements, underwriting agreements and other customary documents as may be
reasonably required under the terms of such underwriting arrangements.

Section 3.04Suspension of Sales; Adverse Disclosure. Upon receipt of written
notice from the Company that a Registration Statement or Prospectus contains a
Misstatement, each of the Holders shall forthwith discontinue disposition of
Registrable Securities until he, she or it has received copies of a supplemented
or amended Prospectus correcting the Misstatement (it being understood that the
Company hereby covenants to prepare and file such supplement or amendment as
soon as practicable after the time of such notice), or until he, she or it is
advised in writing by the Company that the use of the Prospectus may be resumed.
If the filing, initial effectiveness or continued use of a Registration
Statement in respect of any Registration at any time would require the Company
to make an Adverse Disclosure or would require the inclusion in such
Registration Statement of financial statements that are unavailable to the
Company for reasons beyond the Company’s control, the Company may, upon giving
prompt written notice of such action to the Holders, delay the filing or initial
effectiveness of, or suspend use of, such Registration Statement for the
shortest period of time, but in no event more than thirty (30) days, determined
in good faith by the Company to be necessary for such purpose. In the event the
Company exercises its rights under the preceding sentence, the Holders agree to
suspend, immediately upon their receipt of the notice referred to above, their
use of the Prospectus relating to any Registration in connection with any sale
or offer to sell Registrable Securities. The Company shall immediately notify
the Holders of the expiration of any period during which it exercised its rights
under this Section 3.04.

Section 3.05Reporting Obligations. As long as any Holder shall own Registrable
Securities, the Company, at all times while it shall be a reporting company
under the Exchange Act, covenants to file timely (or obtain extensions in
respect thereof and file within the applicable grace period) all reports
required to be filed by the Company after the date hereof pursuant to Sections
13(a) or 15(d) of the Exchange Act and to promptly furnish the Holders with true
and complete copies of all such filings. The Company further covenants that it
shall take such further action as any Holder may reasonably request, all to the
extent required from time to time to enable such Holder to sell shares of Common
Stock held by such Holder without registration under the Securities Act within
the limitation of the exemptions provided by Rule 144 promulgated under the
Securities Act (or any successor rule promulgated thereafter by the Commission),
including providing any legal opinions. Upon the request of any Holder, the
Company shall deliver to such Holder a written certification of a duly
authorized officer as to whether it has complied with such requirements.



--------------------------------------------------------------------------------

 

ARTICLE IV.

INDEMNIFICATION AND CONTRIBUTION

Section 4.01Indemnification.

 

(a)

The Company agrees to indemnify, to the extent permitted by law, each Holder of
Registrable Securities, its officers and directors and each person who controls
such Holder (within the meaning of the Securities Act) against all losses,
claims, damages, liabilities and expenses (including, without limitation,
reasonable attorneys’ fees) caused by any untrue or alleged untrue statement of
material fact contained in any Registration Statement, Prospectus or preliminary
Prospectus or any amendment thereof or supplement thereto or any omission or
alleged omission of a material fact required to be stated therein or necessary
to make the statements therein not misleading, except insofar as the same are
caused by or contained in any information furnished in writing to the Company by
such Holder expressly for use therein. The Company shall indemnify the
Underwriters, their officers and directors and each person who controls such
Underwriters (within the meaning of the Securities Act) to the same extent as
provided in the foregoing with respect to the indemnification of the Holder.

 

(b)

In connection with any Registration Statement in which a Holder of Registrable
Securities is participating, such Holder shall furnish to the Company in writing
such information and affidavits as the Company reasonably requests for use in
connection with any such Registration Statement or Prospectus and, to the extent
permitted by law, shall indemnify the Company, its directors and officers and
agents and each person who controls the Company (within the meaning of the
Securities Act) against any losses, claims, damages, liabilities and expenses
(including without limitation reasonable attorneys’ fees) resulting from any
untrue statement of material fact contained in the Registration Statement,
Prospectus or preliminary Prospectus or any amendment thereof or supplement
thereto or any omission of a material fact required to be stated therein or
necessary to make the statements therein not misleading, but only to the extent
that such untrue statement or omission is contained in any information or
affidavit so furnished in writing by such Holder expressly for use therein. The
Holders of Registrable Securities shall indemnify the Underwriters, their
officers, directors and each person who controls such Underwriters (within the
meaning of the Securities Act) to the same extent as provided in the foregoing
with respect to indemnification of the Company. For the avoidance of doubt, the
obligation to indemnify under this Section 4.01(b) shall be several, not joint
and several, among the Holders of Registrable Securities, and the total
indemnification liability of a Holder under this Section 4.01(b) shall be in
proportion to and limited to the net proceeds received by such Holder from the
sale of Registrable Securities pursuant to such Registration Statement.

 

(c)

Any person entitled to indemnification herein shall (i) give prompt written
notice to the indemnifying party of any claim with respect to which it seeks
indemnification (provided that the failure to give prompt notice shall not
impair any person’s right to indemnification hereunder to the extent such
failure has not materially prejudiced the indemnifying party) and (ii) unless in
such indemnified party’s reasonable judgment a conflict of interest between such
indemnified and indemnifying parties may exist with respect to such claim,
permit such indemnifying party to assume the defense of such claim with counsel
reasonably satisfactory to the indemnified party. If such defense is assumed,
the indemnifying party shall not be subject to any liability for any settlement
made by the indemnified party without its consent (but such consent shall not be
unreasonably



--------------------------------------------------------------------------------

 

 

withheld). An indemnifying party who is not entitled to, or elects not to,
assume the defense of a claim shall not be obligated to pay the fees and
expenses of more than one counsel for all parties indemnified by such
indemnifying party with respect to such claim, unless in the reasonable judgment
of any indemnified party a conflict of interest may exist between such
indemnified party and any other of such indemnified parties with respect to such
claim. No indemnifying party shall, without the consent of the indemnified
party, consent to the entry of any judgment or enter into any settlement which
cannot be settled in all respects by the payment of money (and such money is so
paid by the indemnifying party pursuant to the terms of such settlement) or
which settlement does not include as an unconditional term thereof the giving by
the claimant or plaintiff to such indemnified party of a release from all
liability in respect to such claim or litigation.

 

(d)

The indemnification provided for under this Agreement shall remain in full force
and effect regardless of any investigation made by or on behalf of the
indemnified party or any officer, director or controlling person of such
indemnified party and shall survive the transfer of securities.

 

(e)

If the indemnification provided under Section 4.01 hereof from the indemnifying
party is unavailable or insufficient to hold harmless an indemnified party in
respect of any losses, claims, damages, liabilities and expenses referred to
herein, then the indemnifying party, in lieu of indemnifying the indemnified
party, shall contribute to the amount paid or payable by the indemnified party
as a result of such losses, claims, damages, liabilities and expenses in such
proportion as is appropriate to reflect the relative fault of the indemnifying
party and the indemnified party, as well as any other relevant equitable
considerations. The relative fault of the indemnifying party and indemnified
party shall be determined by reference to, among other things, whether any
action in question, including any untrue or alleged untrue statement of a
material fact or omission or alleged omission to state a material fact, was made
by, or relates to information supplied by, such indemnifying party or
indemnified party, and the indemnifying party’s and indemnified party’s relative
intent, knowledge, access to information and opportunity to correct or prevent
such action; provided, however, that the liability of any Holder under this
subsection 4.01(e) shall be limited to the amount of the net proceeds received
by such Holder in such offering giving rise to such liability. The amount paid
or payable by a party as a result of the losses or other liabilities referred to
above shall be deemed to include, subject to the limitations set forth in
subsections 4.01(a), 4.01(b) and 4.01(c) above, any legal or other fees, charges
or expenses reasonably incurred by such party in connection with any
investigation or proceeding. The parties hereto agree that it would not be just
and equitable if contribution pursuant to this subsection 4.01(e) were
determined by pro rata allocation or by any other method of allocation, which
does not take account of the equitable considerations referred to in this
subsection 4.01(e). No person guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution pursuant to this subsection 4.01(e) from any person who was not
guilty of such fraudulent misrepresentation.



--------------------------------------------------------------------------------

 

ARTICLE V.

MISCELLANEOUS

Section 5.01Notices. Any notice or communication under this Agreement must be in
writing and given by (a) deposit in the United States mail, addressed to the
party to be notified, postage prepaid and registered or certified with return
receipt requested, (b) delivery in person or by courier service providing
evidence of delivery, or (c) transmission by hand delivery, electronic mail,
telecopy, telegram or facsimile. Each notice or communication that is mailed,
delivered, or transmitted in the manner described above shall be deemed
sufficiently given, served, sent, and received, in the case of mailed notices,
on the third business day following the date on which it is mailed and, in the
case of notices delivered by courier service, hand delivery, electronic mail,
telecopy, telegram or facsimile, at such time as it is delivered to the
addressee (with the delivery receipt or the affidavit of messenger) or at such
time as delivery is refused by the addressee upon presentation. Any notice or
communication under this Agreement must be addressed, if to the Company, to: 920
Broadway, 11th Floor, New York, NY 10010, Attention: Segolene Scarborough, and,
if to any Holder, at such Holder’s address or facsimile number as set forth in
the Company’s books and records. Any party may change its address for notice at
any time and from time to time by written notice to the other parties hereto,
and such change of address shall become effective thirty (30) days after
delivery of such notice as provided in this Section 5.01.

Section 5.02Assignment; No Third Party Beneficiaries.

 

(a)

This Agreement and the rights, duties and obligations of the Company hereunder
may not be assigned or delegated by the Company in whole or in part.

 

(b)

Prior to the expiration of the Founder Shares Lock-up Period or the Private
Placement Lock‑up Period, as the case may be, no Holder may assign or delegate
such Holder’s rights, duties or obligations under this Agreement, in whole or in
part, except in connection with a transfer of Registrable Securities by such
Holder to a Permitted Transferee.

 

(c)

This Agreement and the provisions hereof shall be binding upon and shall inure
to the benefit of each of the parties and its successors and the permitted
assigns of the Holders, which shall include Permitted Transferees.

 

(d)

This Agreement shall not confer any rights or benefits on any persons that are
not parties hereto, other than as expressly set forth in this Agreement and
Section 5.02 hereof.

 

(e)

No assignment by any party hereto of such party’s rights, duties and obligations
hereunder shall be binding upon or obligate the Company unless and until the
Company shall have received (i) written notice of such assignment as provided in
Section 5.01 hereof and (ii) the written agreement of the assignee, in a form
reasonably satisfactory to the Company, to be bound by the terms and provisions
of this Agreement (which may be accomplished by an addendum or certificate of
joinder to this Agreement). Any transfer or assignment made other than as
provided in this Section 5.02 shall be null and void.

Section 5.03Counterparts. This Agreement may be executed in multiple
counterparts (including facsimile or PDF counterparts), each of which shall be
deemed an original, and all of which together shall constitute the same
instrument, but only one of which need be produced.

Section 5.04Governing Law; Venue. NOTWITHSTANDING THE PLACE WHERE THIS AGREEMENT
MAY BE EXECUTED BY ANY OF THE PARTIES HERETO, THE PARTIES EXPRESSLY AGREE THAT
THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED UNDER THE LAWS OF THE STATE OF
NEW YORK AS APPLIED TO AGREEMENTS AMONG



--------------------------------------------------------------------------------

 

NEW YORK RESIDENTS ENTERED INTO AND TO BE PERFORMED ENTIRELY WITHIN NEW YORK,
WITHOUT REGARD TO THE CONFLICT OF LAW PROVISIONS OF SUCH JURISDICTION AND THE
VENUE FOR ANY ACTION TAKEN WITH RESPECT TO THE AGREEMENT SHALL BE ANY STATE OR
FEDERAL COURT IN NEW YORK COUNTY IN THE STATE OF NEW YORK.

EACH PARTY HERETO ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE
UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND,
THEREFORE, EACH SUCH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT SUCH PARTY MAY HAVE TO A
TRIAL BY JURY IN RESPECT TO ANY ACTION DIRECTLY OR INDIRECTLY ARISING OUT OF,
UNDER OR IN CONNECTION WITH OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT.

Section 5.05Amendments and Modifications. Upon the written consent of the
Company and the Holders of at least a majority-in-interest of the Registrable
Securities at the time in question, compliance with any of the provisions,
covenants and conditions set forth in this Agreement may be waived, or any of
such provisions, covenants or conditions may be amended or modified; provided,
however, that notwithstanding the foregoing, any amendment hereto or waiver
hereof that adversely affects one Holder, solely in his, her or its capacity as
a holder of the shares of capital stock of the Company, in a manner that is
materially different from the other Holders (in such capacity) shall require the
consent of the Holder so affected. No course of dealing between any Holder or
the Company and any other party hereto or any failure or delay on the part of a
Holder or the Company in exercising any rights or remedies under this Agreement
shall operate as a waiver of any rights or remedies of any Holder or the
Company. No single or partial exercise of any rights or remedies under this
Agreement by a party shall operate as a waiver or preclude the exercise of any
other rights or remedies hereunder or thereunder by such party.

Section 5.06Other Registration Rights. The Company represents and warrants that
no person, other than a Holder has any right to require the Company to register
any securities of the Company for sale or to include such securities of the
Company in any Registration filed by the Company for the sale of securities for
its own account or for the account of any other person. Further, the Company
represents and warrants that this Agreement supersedes any other registration
rights agreement or agreement with similar terms and conditions and in the event
of a conflict between any such agreement or agreements and this Agreement, the
terms of this Agreement shall prevail.

Section 5.07Term. This Agreement shall terminate upon the earlier of (a) the
tenth anniversary of the date of this Agreement, (b) the date as of which (x)
all of the Registrable Securities have been sold pursuant to a Registration
Statement (but in no event prior to the applicable period referred to in Section
4(a)(3) of the Securities Act and Rule 174 thereunder (or any successor rule
promulgated thereafter by the Commission)) or (y) the Holders of all Registrable
Securities are permitted to sell the Registrable Securities under Rule 144 (or
any similar provision) under the Securities Act without limitation on the amount
of securities sold or the manner of sale or (c) with respect to a particular
Holder, the date as of which all Registrable Securities held by such Holder have
been sold (x) pursuant to a Registration Statement (but in no event prior to the
applicable period referred to in Section 4(a)(3) of the Securities Act and Rule
174 thereunder (or any successor rule promulgated thereafter by the Commission))
or (y) under Rule 144 (or any similar provision) or another exemption from
registration under the Securities Act. The provisions of Section 3.05 and
Article IV shall survive any termination. 

[Signature Page Follows]



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed and
delivered by their duly authorized representatives as of the date first written
above.

 

 

COMPANY:

 

 

 

Lux Health Tech Acquisition Corp.

 

 

 

 

 

By:

/s/Josh DeFonzo

 

 

Name:

Josh DeFonzo

 

 

Title:

Chief Executive Officer and Director

 

 

 

 

 

SPONSOR:

 

 

 

Lux Encore Sponsor, LP

 

 

 

By:

Lux Encore Holdings, LLC,

 

 

its general partner

 

 

 

 

 

By:

/s/Peter Hébert

 

 

Name:

Peter Hébert

 

 

Title:

Managing Director

 

 

 

[Signature Page to Registration Rights Agreement]